IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GRANITE REINSURANCE                  )
COMPANY, LTD, A Barbados             )
Corporation,                         )
                                     )
                    Plaintiff,       )                   8:08CV410
                                     )
             v.                      )
                                     )
ANN M. FROHMAN, Director of          )                     ORDER
Insurance, in her capacity as        )
Liquidator of, FEDERAL CROP          )
INSURANCE CORPORATION, a             )
Corporation within the United States )
Department of Agriculture, and RISK )
MANAGEMENT AGENCY, an                )
agency of and within the United      )
States Department of Agriculture,    )
                                     )
                    Defendants.      )

      On the court’s own motion,

      IT IS ORDERED that the deadline for the parties to meet, confer, and file a
Rule 26(f) Report of Parties’ Planning Conference, currently set for September 21,
2009, is continued and will be reset, as needed, after the court rules on the State
defendant’s motion to dismiss and the United States defendants’ motion to transfer
venue.

      DATED this 10th day of September, 2009.

                                      BY THE COURT:

                                      Richard G. Kopf
                                      United States District Judge